Name: Commission Regulation (EC) No 3264/94 of 20 December 1994 fixing the amount of the carry-over aid for certain fishery products for the 1995 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  economic policy;  trade policy
 Date Published: nan

 29 . 12. 94 Official Journal of the European Communities No L 339/29 COMMISSION REGULATION (EC) No 3264/94 of 20 December 1994 fixing the amount of the carry-over aid for certain fishery products for the 1995 fishing year (Text with EEA relevance) monetary system applicable in 1994 as provided for in Council Regulation (EEC) No 3813/92 0, as amended by Regulation (EC) No 3528/93 (4), and in particular Article 1 3 (2) thereof ; whereas, as a result, they should enter into force in that year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3901 /92 of 23 December 1992 laying down general rules for the granting of a carry-over aid for certain fishery products ('), as amended by Regulation (EC) No 3515/93 (2), and in particular Article 5 thereof, Whereas the purpose of the carry-over aid is to give suitable encouragement to producers' organizations to carry over products withdrawn from the market so that their destruction can be avoided ; Whereas the amount of the aid must be such as not to disturb the balance of the market for the products in question ; Whereas, on the basis of the information on technical and financial costs associated with the concerned operations, recorded in the Community, the amount of the aid should, for the 1995 fishing year, be as indicated in the Annex ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1995 fishing year, the carry-over aid for the products listed in Annex I (A), (D) and (E) to Council Regulation (EEC) No 3759/92 0 shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on 31 December 1994. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (3) OJ No L 387, 31 . 12. 1992, p. 1 . (') OJ No L 392, 31 . 12. 1992, p . 29 . (2) OJ No L 320, 22. 12. 1993, p . 8 . (4) OJ No L 320 , 22. 12. 1993, p. 32. (Ã  OJ No L 388, 31 . 12. 1992, p . 1 . No L 339/30 Official Journal of the European Communities 29 . 12. 94 ANNEX 1 . Amount of the carry-over aid (or products listed in Annex I (A) and (D) and for sole Solea spp. listed in Annex I, E to Regulation (EEC) No 3759/92 Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Amount of aid (ECU/tonne) 1 2 First , ,^r .additionalmonth month I. Freezing and storage of whole, gutted and whole head or cutting-up products 97 14 II . Filleting, freezing and storage 160 14 III . Salting and/or drying and storage of whole, gutted and with head, cutting-up of filleted products 137 14 2. Amount of the carry-over aid for products listed in Annex I (E) to Regulation (EEC) No 3759/92 Products Processing methods listed in Article 14 of Regulation (EEC) No 3759/92 Amount of aid (ECU/tonne) 1 2 3 First ,.Pter ,additional month « month I. Freezing and storage Norway lobster (Nephrops 200 22 norvegicus) Norway lobster tails (Nephrops 135 22 norvegicus) II . Removing the head, freezing Norway lobster (Nephrops 135 22 and storage norvegicus) III . Cooking, freezing and storage Norway lobster (Nephrops 230 22 norvegicus) Edible crabs (Cancer pagurus) 130 15 IV. Storage in suitable fixed tanks Edible crabs (Cancer pagurus) 130 or cages